Per Curiam.  What is a final The decree is not a final disposition of the whole controversy as to the appellant. There is no ascertainment of the amount of the debts due the attaching creditors, who the court has indicated shall be preferred to the appellant in the distribution of the assets, and there is no direction to pay out any sum. For aught that appears, the appellant’s debt may be paid out of the property covered by the assignment; and if so, no injury has been done. The appeal is premature. Myers v. Becker, 95 N. Y., 486; Davie v. Davie, 52 Ark., 224. The motion to dismiss the appeal will be granted. It is so ordered.